Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Election/Restrictions
Applicant’s amendment excludes the previously found species. Pursuant to MPEP 803.02(III), the prior art search was extended and prior art rejections are presented for newly found species. Any claims not readable on the species found within the prior art are withdrawn from further consideration. The prior art search was not extended unnecessarily to cover all nonelected species. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite “Q is independently a divalent to tetravalent straight-chain, branched-chain or cyclic organosiloxane residue which is free of SiH group”. The limitation at issue is not found within the specification as originally filed. Moreover, any negative limitation or exclusionary proviso must have basis in the original disclosure, whereby the mere absence of a positive recitation is not basis for an exclusion. Here, while certain Q species are disclosed that lack SiH groups, adequate written support is not found for a “free of SiH” proviso for the entire broad genus: “divalent to tetravalent straight-chain, branched-chain or cyclic organosiloxane residue”. The mere absence of language referring to SiH within the broad genus “divalent to tetravalent straight-chain, branched-chain or cyclic organosiloxane residue” is not a basis for exclusion. Accordingly, claim 1 fails to comply with the written description requirement. 
As claims 2-4, 6, and 8-10 depend from claim 1, they are rejected for the same issue discussed above. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawada (US 2015/0077470 A1).
Regarding Claims 1 and 4, Sawada teaches a silicone compound obtained by condensing
    PNG
    media_image1.png
    71
    414
    media_image1.png
    Greyscale
 with excess gamma-glycidoxypropyltriethoxysilane and methyltriethoxysilane (Example 17 of Table 1; ¶ 103, 111 and 46). The resulting condensed product would be a mixture comprising products consistent with Formula (2) whereby Rf is monovalent fluorooxyalkylene group-containing polymer, k = 1, m = 3, Q = divalent to tetravalent organosiloxane free of SiH groups, Y2 = divalent hydrocarbon group (propylene), X = glycidoxy, and n = 1-3. 
Regarding Claims 2 and 3, since claim 1 requires a compound of formula (1) or (2) and the above compound suggested by Sawada reads on formula (2), any further limitations concerning formula (1) is seen to be met by the disclosure of Sawada. Note claim 2 only requires alpha to be 1 and Rf to be divalent in formula (1) or (2) as opposed to (1) and (2). Note claim 3 only requires alpha to be 2 and Rf to be divalent in formula (1) or (2) as opposed to (1) and (2).
Regarding Claim 6, since claim 1 requires a compound of formula (1) or (2) and the above compound suggested by Sawada reads on formula (2), any further limitations concerning formula (1) is seen to be met by the disclosure of Sawada. 
Regarding Claims 8-10, Sawada teaches creating composition of condensed material and applying/curing the composition onto a surface (¶ 103-104) and thus, the coating composition is construed as surface treatment agent. As discussed above, the condensed product of Sawada is a mixture of materials containing F-(CF2CF2CF2O)t-CF2CF2-X groups (X being the remainder of the molecules), which broadly reads on Formula (5) of claim 9: F-[-(CF2CF2CF2O)t-CF2CF(X)]-F where one terminal is fluorine/CF3 and the other is fluorine and the structure in between is “a divalent fluorooxyalkylene group-containing polymer residue”.
Response to Arguments
Applicant's arguments filed 8/18/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the previously cited prior art have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764